EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims filed 13 April 2022, which have now been entered, please amend the claims as follows:
Claim 37, line 9: after “a thickness” and before “of”, insert “in a range”.
Claim 37, line 9: delete “or greater” and insert “to 100 µm”.












Authorization for this examiner’s amendment was given in an interview with Lotta Kiuru-Ribar on 28 April 2022.
STATEMENT OF REASONS FOR ALLOWANCE
It is noted that the claims filed 13 April 2022 have now been entered.
The terminal disclaimer filed on 13 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,005,264 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance. Claims 21, 23-25, and 28-40 are allowable over the “closest” prior art Schardt et al. (WO 2014/022049 A1, “Schardt”), Pokorny (WO 2014/011731 A1, “Pokorny”), Dixon et al. (US 2015/0169089 A1, “Dixon”), Baetzold et al. (US 2009/0004478 A1, “Baetzold”), Clift (Understanding the Dynamic Properties of Polyurethane Cast Elastomers), Ionescu (Chemistry and Technology of Polyols for Polyurethanes), and the evidence provided by LibreTexts (2.3: Step Growth and Chain Growth).
Schardt discloses an assembly 10 comprising a first optical layer 11A, a second optical layer 12A, a third optical layer 13A, a hardcoat layer 14, and an adhesive layer 15 ([0022] and Fig. 1). The assembly is used as a UV-protective coating for displays including liquid crystal displays (LCDs) ([0006]), i.e. the article is an optical LCD display panel, and thus would necessarily inherently be transparent. The third optical layer 13A corresponds to the claimed transparent polymeric substrate. The third optical layer is made from the same materials as the first optical layer ([0035]), which includes poly(methyl methacrylate), cyclic olefin copolymers, i.e. polycyclic olefin polymers, thermoplastic polyurethanes, and polycarbonate ([0031]), which are identical to those of the present invention for the transparent polymeric substrate layer (see instant specification, page 7, lines 3-6). Given that Schardt discloses an identical transparent polymeric substrate as that presently claimed, it would necessarily inherently have a 0.2% offset yield stress greater than 110 MPa. The first optical layer is made from thermoplastic polyurethane ([0031]), which is made from a condensation reaction of a polyol and a polyisocyanate ([0089]); as evidenced by LibreTexts, condensation polymerizations, i.e. condensation reactions, take place via a step-growth process (LibreTexts, page 1, 2nd paragraph, “Condensation polymerizations take place via a step-growth process”). Thus, the polyurethane is prepared by a step-growth polymerization of a polyol with a polyisocyanate, i.e. isocyanate-functional materials. Schardt further discloses the use of aliphatic polyols ([0090]), making the polyurethane an aliphatic polyurethane. Schardt additionally discloses that crosslinking polyurethanes prevent creep of the formed polymer and maintain the desired structure ([0094]); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crosslink the polyurethane to prevent creep and maintain desired structure. Schardt further discloses an aliphatic polyester polyol used in making the polyurethane includes K-FLEX 188 and K-FLEX A308 ([0094]), which are identical to those of the present invention (see instant specification, page 8, lines 26-28); the polyisocyanate used to make the polyurethane includes the aliphatic polyisocyanate DESMODUR N3300A ([0095]), which is identical to that of the present invention (see instant specification, page 9, lines 16-17). Thus, the polyurethane disclosed by Schardt is identical to that of the present invention and would therefore necessarily inherently have a glass transition temperature in a range from 11-27°C as presently claimed. The hardcoat layer 14 is disposed on the layer 13A, i.e. transparent polymeric substrate (see Fig. 1). The layers 14/13A/11A corresponds to the protective film presently claimed, and the layer 15 corresponds to the optical adhesive layer presently claimed. While there may be no explicit disclosure that the adhesive layer 15 is used to fix the protective film to the optical display, given that adhesive layers are known to bond articles to substrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bond the protective film to the optical display using the adhesive layer.
However, Schardt does not disclose the cross-link density being in a range of 0.34-0.65 mol/kg, nor wherein the thickness of the transparent aliphatic cross-linked polyurethane layer is from 10-100 µm, nor wherein the display film is transparent in a wavelength range of 380-700 nm. Rather, Schardt discloses the film reflects at least 50% of incident UV light over at least a 30 nm wavelength range in the range of 300-400 nm, and at least 50% of incident light over at least a 30 nm wavelength range in the range of 430-600 nm ([0003]).
Pokorny teaches hardcoat compositions made from at least one (meth)acrylate monomer having at least three (meth)acrylate groups and at least one second (meth)acrylate monomer comprising at least three (meth)acrylate groups (page 1, lines 5-9), i.e. a multi-functional acrylate resin. Pokorny further teaches such hardcoat compositions provide high transparency, low haze, and high durability (page 1, lines 25-26).
However, Pokorny does not teach the cross-link density being in a range of 0.34-0.65 mol/kg, nor wherein the thickness of the transparent aliphatic cross-linked polyurethane layer is from 10-100 µm, nor wherein the display film is transparent in a wavelength range of 380-700 nm.
Dixon teaches an adhesive layer attached to a release liner that is easily removable ([0023]), i.e. a removable liner. Dixon further teaches the release liner transports the adhesive layer ([0023]) and remains on the adhesive layer until the article is ready to be applied ([0034]).
However, Dixon does not teach the cross-link density being in a range of 0.34-0.65 mol/kg, nor wherein the thickness of the transparent aliphatic cross-linked polyurethane layer is from 10-100 µm, nor wherein the display film is transparent in a wavelength range of 380-700 nm.
Baetzold teaches substrates for protective coatings, the substrates including polyimides ([0064]). Baetzold further teaches the substrates have flexibility, dimensional stability, and impact resistance ([0064]).
However, Baetzold does not teach the cross-link density being in a range of 0.34-0.65 mol/kg, nor wherein the thickness of the transparent aliphatic cross-linked polyurethane layer is from 10-100 µm, nor wherein the display film is transparent in a wavelength range of 380-700 nm.
Clift teaches Tan delta is a measurement of elasticity for materials such that a perfectly elastic material will have a tan delta of 0 while a perfectly inelastic material will have a tan delta of infinity; Clift further teaches most polyurethanes are highly elastic and have a tan delta between 0.01 and 1.0 (page 70, third-to-last line above the bottom equations – last line above the bottom equations). 
However, Clift does not teach the cross-link density being in a range of 0.34-0.65 mol/kg, nor wherein the thickness of the transparent aliphatic cross-linked polyurethane layer is from 10-100 µm, nor wherein the display film is transparent in a wavelength range of 380-700 nm.
Ionescu teaches the crosslink density of polyurethane impacts the hardness of the polyurethane; the lower the crosslink density, the softer the polyurethane, and the higher the crosslink density, the harder the polyurethane (page 5).
However, Ionescu does not teach the cross-link density being in a range of 0.34-0.65 mol/kg, nor wherein the thickness of the transparent aliphatic cross-linked polyurethane layer is from 10-100 µm, nor wherein the display film is transparent in a wavelength range of 380-700 nm. 
Thus, it is clear that Schardt, Pokorny, Dixon, Baetzold, Clift, Ionescu, and LibreTexts, either alone or in combination, do not disclose nor suggest the present invention.

Due to the cancellation of claims 26-27 and 41-42, the nonstatutory double patenting rejections and the 35 U.S.C. 103 rejections of claims 26-27 and 41-42 are withdrawn.
The submission and acceptance of the terminal disclaimer filed on 13 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,005,264 B2 overcomes the nonstatutory double patenting rejections of claims 21, 23-25, 28, 33-35, and 37-40.
Applicant’s amendment filed 13 April 2022 and the above examiner’s amendment overcomes the 35 U.S.C. 103 rejections of claims 21, 23-25, and 28-40.

In light of the above, claims 21, 23-25, and 28-40 are passed to issue.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787